Title: From George Washington to John William Bronaugh, 13 November 1796
From: Washington, George
To: Bronaugh, John William


                        
                            Sir, 
                            Philadelphia 13th Novr 1796
                        
                        Your letter of the 24th Ulto did not get to my hands until after my arrival in
                            this City.
                        I request you to be persuaded that I harbour no suspicion of unfair dealing
                            from the repeated applications for your fathers Bond; but at the sametime that it is natural
                            for you to be solicitous to possess it, it is equally proper that I should be perfectly
                            satisfied that the Conditions of it have been complied with, before it is surrendered: and
                            you will permit me to observe that, his Deed to Colonel Powell is no evidence of this, for
                            the following reasons. 1. because it does not appear from hence, or anything else within my
                            knowledge, that he has been requested by Colo. Muse to make this conveyance. 2. because
                            after his sale of 2000 Acres to me, he still held 4000 in the said tract, to be disposed of
                            as he should think proper—and 3. because there is no recital in the Deed to show that either
                            Muse or myself had any interest, or Agency in the Land; but on the contrary, that it has
                            been sold for a valuable consideration, accruing to your father, and described as bounded by
                            land belonging to Colo. Muse.
                        
                        Let me repeat, and I do it sincerely, that I have no suspicion of intentional
                            error in this business, but as no possible injury can result to you from the delay in surrendering the Bond, but a very serious evil might accrue to
                                me, by doing it, if Muse, with whom I exchanged the Land, has
                            not had it conveyed to himself or to his order conformably to the views of the parties, it
                            behooves me, on the score of prudence, to learn from the Representative of Colo. Muse (being
                            told he is dead) whether by the conveyances which have taken place, I stand exonerated; or
                            not. This may be known by an application to Mr Battaile Muse; from whom, if I recollect
                            right I received a letter a few years since On this very subject, although I am not able to
                            charge my memory with the precise contents of it at this moment.
                        So soon as this is done I will give up the Bond, for if the conditions are
                            complied with, it is no longer of any use to me, nor to any other person, that I can
                            perceive. I am—Sir Your Very Hble Servant
                        
                            Go: Washington
                            
                        
                    